Handy, J.,
dissented from the opinion of the court, upon the point of the admissibility of the declarations of Mallory; and was of opinion that such declarations, made in immediate connection with the enterprise of leaving this State, and going to Virginia to purchase slaves, to be brought to this State, was competent evidence, to be submitted to the jury, upon the subject of the intention of the party in the enterprise.
Memohandum. — On motion of defendant in error, this cause was reconsidered by the court, and a decree .of reversal only as to Holman entered, and affirmance as to John W. Mallory.